The Honorable Chris Raff Prosecuting Attorney 17th Judicial District East 411 North Spruce Street Searcy, AR  72143
Dear Mr. Raff:
This is in response to your request for an opinion on the following question:
     When an appeal of a lower municipal court conviction is affirmed in a circuit court, where do the fine and costs go, i.e., to the county or to the city where the municipal court is located?
I am providing for your review a copy of Opinion No. 91-350, which answers this question.  As I note in that opinion, the answer appears to depend upon where the offense occurred and upon the identity of the arresting officer.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Catherine Templeton.
Sincerely, WINSTON BRYANT Attorney General
WB:cyh
Enclosure